Case 3:17-cv-03226-MAS-DEA Document 55-101 Filed 09/06/19 Page 1 of 3 PageID: 1524




   STORZER & ASSOCIATES, P.C.
   Sieglinde K. Rath (SR7208)
   Roman P. Storzer, ​admitted pro hac vice
   Robert L. Greene, ​admitted pro hac vice
   1025 Connecticut Ave., N.W. Suite 1000
   Washington, D.C. 20036
   Tel: 202.857.9766
   Fax: 202.315.3996
   Counsel for Plaintiffs

   WILENTZ, GOLDMAN & SPITZER, P.A.
   Donna M. Jennings (DJ7790)
   90 Woodbridge Center Drive
   Post Office Box 10
   Woodbridge, New Jersey 07095
   Co-Counsel for Plaintiff WR Property LLC


                         IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


    AGUDATH ISRAEL OF AMERICA, a New
    York non-profit corporation, and WR PROPERTY
    LLC, a New Jersey limited liability company, Civ. No. 3:17-CV-03226

    Plaintiffs,

    v.

    TOWNSHIP OF JACKSON, NEW JERSEY,
    MICHAEL REINA, ROBERT NIXON, HELENE
    SCHLEGEL, JEFFREY PURPURO, WILLIAM
    CAMPBELL, and KENNETH PIESLAK,

    Defendants.



                             DECLARATION OF ADAM PFEFFER

   ADAM PFEFFER declares as follows, pursuant to 28 U.S.C. § 1746:
Case 3:17-cv-03226-MAS-DEA Document 55-101 Filed 09/06/19 Page 2 of 3 PageID: 1525




     1.    I am an attorney at law of the State of New Jersey.

     2.    I submit this declaration in support of Plaintiffs’ motion for a preliminary injunction.

     3.    I am the managing member of WR Property LLC, a New Jersey domestic limited

           liability company.

     4.    On November 3, 2014, WR Property LLC acquired land in the Township of Jackson

           and identified on the tax map of the Township of Jackson as Block 21401, Lot 15.

           The property is zoned R-3 and consists of 4.93-acres. A true and correct copy of the

           Deed is attached hereto as​ Exhibit A.

     5.    The property was acquired at a substantial cost for the purpose of developing or

           marketing it for development of an Orthodox Jewish religious school. I, as the

           managing member of WR Property LLC, am aware of substantial interest by several

           entities interested in locating to Jackson Township and constructing an Orthodox

           Jewish religious school there.

     6.    WR Property LLC is now unable to develop the Property as an Orthodox Jewish

           religious school and has lost opportunities to develop its Property for such purpose as

           a direct result of the adoption of Township Ordinances No. 03-17 and 04-17.
Case 3:17-cv-03226-MAS-DEA Document 55-101 Filed 09/06/19 Page 3 of 3 PageID: 1526
